MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                  FILED
this Memorandum Decision shall not be
                                                                                    Dec 17 2020, 8:41 am
regarded as precedent or cited before any
court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Andrew J. Baldwin                                       Curtis T. Hill, Jr.
Baldwin, Perry & Kamish P.C.                            Attorney General of Indiana
Franklin, Indiana
                                                        Benjamin J. Shoptaw
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Erik Valdez,                                            December 17, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1011
        v.                                              Appeal from the Clark Circuit
                                                        Court
State of Indiana,                                       The Honorable Vicki L.
Appellee-Plaintiff                                      Carmichael, Judge
                                                        Trial Court Cause No.
                                                        10C04-1601-F3-3



Weissmann, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1011 | December 17, 2020           Page 1 of 5
[1]   Erik Valdez claims the trial court should have instructed the jury to view the

      evidence against him through the lens of presumed innocence. As the jury

      received such direction, albeit not through Valdez’s instruction rejected by the

      trial court, we find no error. Accordingly, we affirm Valdez’s convictions.


                                                    Facts
[2]   Valdez was charged with Battery and Neglect of a Dependent arising from

      serious injuries he inflicted on his four-month-old son. At Valdez’s trial, from

      which he was absent, Valdez’s counsel requested the trial court instruct the jury:


              If the conduct of the accused, Erik Valdez[,] could be interpreted
              reasonably in more than one fashion, at least one of which is
              innocent, then you should presume his conduct was in fact
              innocence (sic).


      App. Vol. III pp. 139-40.


[3]   The trial court rejected Valdez’s tendered instruction. Instead, the court

      instructed the jury:


              Under the law of this State, a person charged with a crime is
              presumed to be innocent. To overcome the presumption of
              innocence, the State must prove the Defendant guilty of each
              element of the crime charged, beyond a reasonable doubt.


              The Defendant is not required to present any evidence to prove
              innocence or to prove or explain anything. You should fit the
              evidence to the presumption that the defendant is innocent if you
              can do so.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1011 | December 17, 2020   Page 2 of 5
      App. Vol. IV p. 67.


[4]   The jury found Valdez guilty, and the trial court imposed a nine-year sentence.


                                   Discussion and Decision
[5]   Valdez claims he is entitled to a new trial because the trial court chose its own

      instruction over his. He relies exclusively on our Supreme Court’s decision in

      McCowan v. State, 27 N.E.3d 760 (Ind. 2015), where the Court ruled a criminal

      defendant is entitled to the following jury instruction upon his request:


              The presumption of innocence continues in favor of the
              defendant throughout the trial. You should fit the evidence to the
              presumption that the defendant is innocent if you can reasonably
              do so.


      A trial court has discretion to reject any tendered instruction which offers

      different or supplemental language. Id.


[6]   Valdez’s proposed instruction differs from the mandatory instruction in

      McCowan. Therefore, we must determine whether the trial court abused its

      discretion in rejecting Valdez’s version. An abuse of discretion occurs when the

      rejected instruction correctly stated the law, was supported by the evidence

      presented at trial, and contained directives not covered by other jury

      instructions. Id. at 763-764, 766.


[7]   Valdez contends his instruction correctly stated the law, was supported by the

      evidence, and was not covered by other instructions. We find that last issue

      dispositive because the substance of Valdez’s proposed instruction was covered
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1011 | December 17, 2020   Page 3 of 5
      by the trial court’s instruction. According to Valdez, none of the instructions

      informed the jury how to “treat multiple interpretations of the evidence.”

      Appellant’s Brief, p. 11. Valdez is incorrect. The court specifically charged the

      jury to “fit the evidence to the presumption that the defendant is innocent if you

      can do so.” A jury would not need “to fit the evidence to the presumption of

      innocence” unless that evidence were capable of more than one interpretation.

      By its very nature, evidence of culpability susceptible to only one interpretation

      can support either guilt or innocence—but not both.


[8]   Furthermore, the trial court’s presumption of innocence instruction contained

      language identical to the McCowan model instruction. The trial court’s

      instruction simply contained an additional paragraph, which correctly stated

      the law. See McCowan, 27 N.E.3d at 762, 767 (finding jury properly instructed

      when the instructions included the additional language found in the trial court’s

      instruction in Valdez’s case). We conclude Valdez received what he sought: an

      instruction directing the jury to view the evidence through a presumption of

      innocence lens.


[9]   No instructional error occurred. Even if it had, our decision would be

      unchanged because the evidence against Valdez was overwhelming. We

      reverse only where the defendant is prejudiced by the improper rejection of a

      tendered instruction. Hernandez v. State, 45 N.E.3d 373, 376 (Ind. 2015). The

      child’s injuries first became apparent while Valdez cared for the child alone.

      Valdez admitted grabbing the infant’s face and causing bruising. Valdez further

      admitted shaking the baby. Valdez offered up a medically implausible

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1011 | December 17, 2020   Page 4 of 5
       explanation to explain his son’s rib fractures. Although Valdez believed the

       child was dying, he did not call an ambulance or take the child to the hospital

       for eleven hours after the baby became unresponsive. Valdez even advised the

       infant’s mother that they should not take their baby to the hospital due to the

       bruising.


[10]   We are confident regardless of which instruction the jury received, the result

       would have been the same. See Hancock v. State, 585 N.E.2d 1371, 1372-1373

       (Ind. Ct. App. 1992) (finding no prejudice from improper jury instruction where

       evidence of guilt was overwhelming). Accordingly, we find no error.


[11]   The judgment of the trial court is affirmed.


       Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1011 | December 17, 2020   Page 5 of 5